Citation Nr: 1610260	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for small bowel obstructions.

2.  Entitlement to service connection for small bowel obstructions.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for residual scars from child hood mid abdominal surgery.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disabilities.  

6.  Entitlement to service connection for residuals of nasogastric (NG) tube insertion, to include sinusitis and deviated nasal septum.  

7.  Entitlement to service connection for migraine headaches, to include as secondary to sinusitis and/or medication prescribed for treatment of service connected disabilities.  

8.  Entitlement to service connection for a dental disorder, to include as secondary to vomiting due to small bowel obstructions.  

9.  Entitlement to a rating in excess of 10 percent for nephrolithiasis.

10.  Entitlement to an initial rating in excess of 10 percent for urethral condition with voiding frequency and urgency, status post urethral catheterization.

11.  Entitlement to an initial compensable rating for residual scar, status post exploratory laparotomy, upper to mid abdomen.  


REPRESENTATION

Appellant represented by:	 Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had honorable service from December 1982 to October 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file resides with the St. Winston-Salem, North Carolina RO.

The Veteran was scheduled for videoconference Board hearing in October 2015; however, in September 2015, his attorney withdrew his request for a Board hearing.  

The matters of service connection for small bowel obstructions (on the merits); an acquired psychiatric disorder; residuals of NG tube insertion; migraine headaches; a dental disorder; and an increased initial rating for urethral condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2013 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss.

2.  In a December 2015 statement, prior to promulgation of a decision by the Board, the Veteran, through his attorney, withdrew his appeals seeking service connection for residual scars from childhood mid-abdominal surgery and an increased rating for nephrolithiasis.  

3.  The Veteran did not perfect his appeal of a January 1987 rating decision which denied service connection for small bowel obstructions, and no new and material evidence was received within one year of that decision.

4.  Evidence received since the January 1987 rating decision, includes the Veteran's statements alleging (and treatise evidence supporting these allegations) that his small bowel obstructions are the result of increased scarring from surgery performed during active duty service and/or due to aggravation of abdominal adhesions (from surgery for congenital pyloric stenosis performed prior to enlistment) as a result of abdominal trauma from repeatedly falling 12-15 feet while working on airplanes and/or abdominal stress from exercise performed during active duty service, relates to an unestablished element needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.

5.  Throughout the pendency of the appeal, the competent and credible lay evidence demonstrates that the Veteran's residual scar, status post exploratory laparotomy, upper to mid abdomen, is linear and painful, but not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeals regarding the claims of service connection for bilateral hearing loss and residual scars from childhood mid-abdominal surgery and an increased rating for nephrolithiasis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for small bowel obstructions may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for an initial 10 percent rating, but not higher, for residual scar, status post exploratory laparotomy, upper to mid abdomen, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (Code) 7802, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

In a February 2013 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss.  In a subsequent December 2015 statement, also prior to promulgation of a decision by the Board, the Veteran, through his attorney, withdrew his appeals seeking service connection for residual scars from childhood mid-abdominal surgery and an increased rating for nephrolithiasis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking service connection for bilateral hearing loss and residual scars from childhood mid-abdominal surgery and an increased rating for nephrolithiasis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 2010.

The duty to assist has also been met.  VA has obtained the Veteran's service treatment records (STRs), VA and private medical records, assisted the Veteran in obtaining evidence and afforded him a VA examination in connection with his scar claim.  This examination is adequate to adjudicate his increased rating claim.  The Board finds that all relevant facts have been properly and sufficiently developed as to the claims to reopen the matter of service connection for small bowel obstructions and for a compensable rating for residual scar, status post exploratory laparotomy, upper to mid abdomen.  No further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The RO denied service connection for small bowel obstructions in a January 1987 rating decision, based essentially on a finding that the Veteran's small bowel obstructions were due to his congenital pyloric stenosis which preexisted service and was not aggravated therein.  He disagreed with this determination and a statement of the case (SOC) was issued in March 1987.  However, he did not perfect his appeal by filing a timely substantive appeal.  Additional relevant evidence was not received within one year of notification of the determination.  Thus, the January 1987 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence received since the January 1987 rating decision, includes the Veteran's statements alleging that his small bowel obstructions are the result of increased scarring from surgery performed during active duty service in November 1984.  Specifically, he recalls that he was told by the surgeon who performed the 1984 surgery that his bowel had been "nicked" and would result in increased scarring.  Alternatively, the Veteran asserts that his small bowel obstructions are due to aggravation of abdominal adhesions (from surgery for congenital pyloric stenosis performed prior to enlistment, when he was a child) as a result of abdominal trauma from repeatedly falling 12-15 feet while working on airplanes and/or abdominal stress from exercise performed during active duty service.  In support of these allegations, the Veteran has provided articles from medical journals regarding the consequences of postoperative abdominal adhesions and causes of small bowel obstructions, specifically including after blunt abdominal trauma.  

This evidence was not of record at the time of the prior rating decision, and is new.  As is noted above, for the purpose of reopening it is presumed credible.  As it suggests that the Veteran's small bowel obstructions are the result of or were aggravated by injury sustained during active duty service, it pertains to unestablished facts necessary to substantiate the claim of service connection for small bowel obstructions and raises a reasonable possibility of substantiating such claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed in Shade, 24 Vet. App.at  110, the Board finds that the evidence received since the prior final rating decision is both new and material, and that the claim of service connection for small bowel obstructions may be reopened.  De novo consideration of the claim is addressed in the remand below.

Increased Rating

The Veteran contends that his residual scar, status post exploratory laparotomy, upper to mid abdomen, warrants an increased evaluation.  [Notably, in addition to his service-connected residual scar (status post exploratory laparotomy, upper to mid abdomen), the Veteran also has residual scars from childhood mid-abdominal surgery for which service connection has not been established.  Further, as noted above, the Veteran has withdrawn his appeal of the denial of service connection for these childhood surgical scars.]  In his November 2015 statement, the Veteran asserts that his abdominal scar is painful.  In addition, a December 2015 Veteran's BVA Brief from his attorney specifies that the Veteran's residual scar, status post exploratory laparotomy, upper to mid abdomen, causes pain.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected residual scar, status post exploratory laparotomy, upper to mid abdomen is evaluated as noncompensable in accordance with 38 C.F.R. § 4.118, Code 7802.

Considering all applicable rating criteria based on dermatological disability, pursuant to 38 C.F.R. § 4.118, Code 7801 provides that scars other than on the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  Note 1 to the criteria provides that a deep scar is one associated with underlying soft tissue damage. 

Under Code 7802, scars other than on the head, face, or neck, that are superficial and nonlinear and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A superficial scar is defined as one not associated with underlying soft tissue damage.

Code 7804 provides for evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code. 

Based on a thorough review of the evidence and resolving any doubt in the Veteran's favor, the Board finds that the evidence supports an initial 10 percent evaluation under Code 7804 for residual scar, status post exploratory laparotomy, upper to mid abdomen.  However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent.

The Board is aware that the August 2010 VA examination report notes that the Veteran's surgical scars were not painful, there were no signs of skin breakdown, were superficial and had no inflammation, edema, keloid formation or other disabling effects.  Notably, photos of the abdominal scars submitted by the Veteran show the service-connected upper to mid abdomen scar is vertical (linear).  However, as noted above, the Veteran has asserted that his residual scar, status post exploratory laparotomy, upper to mid abdomen, causes pain.  The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  Accordingly, a 10 percent rating is warranted under Code 7804.

A rating in excess of 10 percent is not warranted as the Veteran is not service connected for 3 scars, let alone three that are painful or unstable.  Id.  A rating in excess of 10 percent is also not warranted under Code 7801, as the Veteran's scar is linear and not at least 12 square inches in area.  38 C.F.R. § 4.118, Code 7801 (2015).  Furthermore, there is no evidence of record that the scar causes any impairment of function, or that it has a disabling effect which is not considered under codes 7801, 7802, or 7804.  Accordingly, a compensable rating is not warranted under Code 7805.  38 C.F.R. § 4.118, Code 7805.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected residual scar, status post exploratory laparotomy, upper to mid abdomen.  The disability is manifested by pain.  The rating criteria contemplate this impairment; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the service-connected abdominal scar on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, as the Veteran does not claim (and the evidence does not show) that his service-connected abdominal scar renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence supports a 10 percent initial evaluation for residual scar, status post exploratory laparotomy, upper to mid abdomen.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent for this disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeals seeking service connection for bilateral hearing loss and residual scars from childhood mid-abdominal surgery and an increased rating for nephrolithiasis are dismissed.

New and material evidence has been received to reopen the claim for service connection for small bowel obstructions; the appeal is granted to this extent.

A 10 percent initial evaluation, but not higher, is granted for residual scar, status post exploratory laparotomy, upper to mid abdomen, subject to the rules and regulations governing the award of monetary benefits.


REMAND

Further development of the record is necessary to comply with VA's duty to assist and notify as to the remaining claims.  See 38 C.F.R. § 3.159.

Regarding the secondary service connection theory of entitlement, review of the record shows that the Veteran's claims have thus far been developed only on a direct service connection theory of entitlement.  As it is suggested that his psychiatric, migraine headache and dental disorders may be secondary to his service-connected disabilities, the secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In a May 2010 statement, the Veteran reported that he received private medical treatment for 24 years.  On remand, his claims file should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Review of the record, including his July 2010 VA scars examination report, shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) as a result of his recurrent small bowel obstructions.  As the Veteran's SSA records have not been associated with the claims file and may contain information pertinent to his appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Small Bowel Obstructions

Review of the records shows that the Veteran is in receipt of ongoing treatment for recurrent small bowel obstructions.  He claims that his recurrent small bowel obstructions are the result of or were aggravated by abdominal trauma and/or abdominal surgery in service.  

The Veteran's July 1982 service enlistment examination report notes a right of midline surgical scar in the formation of a cross.  It is also noted that he had a "reverse intestine age 1," possible pyloric stenosis and surgery in infancy.  The STRs include an August 1986 Medical Board report which notes that the Veteran had been hospitalized 4 times for small bowel obstruction and experienced additional episodes of abdominal pain which were treated as an outpatient.  The Medical Board report also notes that his "present illness begins with a history of congenital pyloric stenosis and surgery as an infant that was complicated by wound infection causing severe abdominal wall scarring" and "[h]e had no further problems through childhood and enlisted" in 1982.  It is further noted that he began to experience "episodes of abdominal pain with nausea and vomiting" following enlistment.  The Medical Board report concluded that the Veteran's "present status" was good; "however, his underlying intraabdominal condition has not changed and the recurring episodes of abdominal pain and obstructive symptoms can be expected to continue to recur at unpredictable intervals."  In this regard, in a January 2011 statement, the Veteran reported that he was "never hospitalized for small bowel obstruction between 1966 and 1984, the day [he] entered the service."  He further stated that he has been "hospitalized more than 48 times" for his abdominal symptoms during the 24 year period since his separation from service.  

Because the Veteran's abdominal scar and pyloric stenosis were noted at entry, the presumption of soundness does not attach and the presumption of aggravation instead may apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Given the increase in disability in service, a presumption of aggravation arises and the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231 (2011).  

On remand, a medical opinion must be obtained to address whether the Veteran's increased gastrointestinal symptoms, represent clear and unmistakable evidence that the worsening was due to the natural progress of the disease.  

Psychiatric Disorder, Residuals of NG Tube Insertion and Migraine Headaches

The Veteran claims that he has developed psychiatric impairment secondary to pain as a result of his service-connected nephrolithiasis.  Notably, an October 2010 Mental Capacity Assessment shows diagnoses of major depressive disorder, dysthymic disorder and anxiety disorder.  He also claims that he has developed a breathing disorder, including deviated nasal septum and sinusitis, as a result of NG tube insertion during treatment for small bowel obstruction in service.  He further claims that his migraine headaches are secondary to his deviated nasal septum or, alternatively, to pain medication for treatment of his service connected disabilities.  

Given the Veteran's assertions, the STRs (which show treatment for respiratory complaints, including sinusitis) and the current medical evidence (which shows diagnoses of mental disorders, a history of migraines and July 2010 VA examination finding of nasal obstruction), the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  

Urethral Condition

The Veteran seeks a rating in excess of 10 percent for his service-connected urethral condition with voiding frequency and urgency.  He was last afforded a VA genitourinary examination in July 2010, at which time the issue was entitlement to service connection.  Given the long passage of time since that examination, the fact that the focus of the examination at that time was nexus to service rather than current severity and the Veteran's assertions of increased urinary frequency since the July 2010 examination, another VA examination should be conducted to determine the current status of the Veteran's urethral condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Dental Disorder

As the Veteran claims dental disorders secondary to vomiting as a result of small bowel obstructions, these matters are inextricably intertwined, and consideration of his dental disorders claim must be deferred pending resolution of the claim for service connection for small bowel obstructions.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service connection for a psychiatric disorder, migraine headaches and a dental disorder, to include on a secondary basis, send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the evidence needed to support a claim of service connection for a psychiatric disorder, migraine headaches and a dental disorder as secondary to his service connected disabilities.  See 38 C.F.R. § 3.310.  

2.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records of private treatment during the 24 year period after service separation and all updated VA treatment records.

3.  The AOJ should request from the SSA any records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

4.  After completion of the foregoing, schedule the Veteran for a gastrointestinal disorders examination to ascertain the likely etiology of his small bowel obstructions.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the small bowel obstruction treated in service represents the natural progress of the disease ("reverse intestine age 1," possible pyloric stenosis and surgery in infancy) noted at enlistment?  

Please identify any such evidence with specificity.

In providing the opinion, the examiner should specifically comment on the treatment for small bowel obstructions during service and the Veteran's report that (1) he was "never hospitalized for small bowel obstruction between 1966 and 1984" when he entered service, (2) he was "hospitalized more than 48 times" for his abdominal symptoms during the 24 year period since his separation from service and (3) the articles from medical journals regarding the consequences of postoperative abdominal adhesions and causes of small bowel obstructions, specifically including after blunt abdominal trauma.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on examination of the Veteran and review of his claims file, the examiner should respond to the following: 

(a)  Address whether it is as likely as not (50 percent or greater probability) that any psychiatric disorder, including major depressive disorder, dysthymic disorder and anxiety disorder, are proximately due to or have been aggravated by the Veteran's service-connected disabilities (nephrolithiasis, urethral condition with voiding frequency and urgency and residual scar, status post exploratory laparotomy, upper to mid abdomen).

(b)  If aggravation is present, the clinician should indicate, to the extent possible, the baseline level of severity of the Veteran's condition before the onset of the aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

6.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed residuals of NG tube insertion (including deviated nasal septum and sinusitis) and migraine headaches.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on examination of the Veteran and review of his claims file, the examiner should respond to the following:

(a)  Identify all breathing and/or nasal disorders, including deviated nasal septum and sinusitis. 

(b)  As to each disability entity identified, provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) incurred in or caused by service, including NG tube insertion and treatment for respiratory complaints (sinusitis) therein. 

(c)  If it is determined that the Veteran has a breathing and/or nasal disorder, including deviated nasal septum and/or sinusitis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic migraine headaches caused or aggravated by his breathing and/or nasal disorder.  

(d)  If it is determined that the Veteran has a chronic migraine headache disorder, is it at least as likely as not (50 percent or greater probability) that his chronic migraine headache disorder has been aggravated by (increased in severity due to) pain medication prescribed to treat his service connected disabilities?  

(e)  If aggravation is present, the clinician should indicate, to the extent possible, the baseline level of severity of the Veteran's chronic migraine headache disorder before the onset of the aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

7.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected urethral condition with voiding frequency and urgency.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected urethral condition with voiding frequency and urgency.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must indicate the day and night time urinary frequency intervals and whether the urethral condition results in incontinence.  The examiner must also comment on the impact of the Veteran's urethral condition on his employment and activities of daily life.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

8.  After completing the above, and any other development deemed necessary (including obtaining addendum opinions and dental examination, if indicated), readjudicate the claims on appeal, to include service connection for a dental condition.  If any benefit sought remains denied, issue an appropriate supplemental SOC and afford the Veteran and his attorney the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


